Filed 7/31/14 Chau v. Chau CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



ROSEMARY CHAU, Individually and as                                  D060304
Trustee, etc.,

         Plaintiff and Respondent,
                                                                    (Super. Ct. No. GIC875156)
         v.

PAUL M. CHAU,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,

Joan M. Lewis, Judge. Affirmed.

         Law Offices of Elliott Kanter and Elliot N. Kanter for Defendant and Appellant.

         Law Offices of Gregory Y. Lievers and Gregory Y. Lievers for Plaintiff and

Respondent.



         Paul Chau appeals from an order denying his motion to vacate the judgment and

statement of decision entered in favor of his sister, Rosemary Chau, individually and as

the trustee of the JRLR Trust, on claims for fraud and money had and received. Paul also
challenges the granting of Rosemary's request for attorney fees against his company,

Systems Construction Design & Development LLC (Systems Construction). Paul

contends there was insufficient evidence to support the trial court's finding (1) that he

committed fraud and (2) as to which of multiple contracts was the controlling contract

between the parties. He also contends the trial court erred by (3) allowing Rosemary to

amend her complaint, (4) finding alter ego liability, (5) awarding Rosemary attorney fees

because service of her motion was defective, and (6) failing to issue a proposed statement

of decision and judgment. As we shall explain, Paul's appeal has no merit because his

first, second, third and sixth issues were decided in a prior appeal, his fourth issue is

waived due to his failure to develop his argument, and he does not have standing to assert

his fifth issue concerning attorney fees. Thus, we affirm.

                   FACTUAL AND PROCEDURAL BACKGROUND

Judgment and First Appeal

       The factual details underlying this action are reflected in our prior opinion in Chau

v. Chau et al. (May 31, 2013, D059411 [nonpub. opn.]) (Chau I) and we need not repeat

them in full here. It suffices to say the trial court found that Paul and his girlfriend, Lana

Lee, engaged in a scheme to defraud Rosemary out of significant sums of money in

connection with the management and construction of Rosemary's home remodel. Thus,

the trial court entered judgment against Paul, Lee, and their companies, Systems

Construction and Systems Financial & Realty Development LLC (Systems Financial),

and awarded Rosemary $701,123.28 in compensatory damages, $250 in punitive

damages as to Lee, and $250,000 in punitive damages as to Paul. The court also awarded

                                              2
Rosemary, as trustee of the JRLR Trust, an additional $38,000 in compensatory damages

and $200 in punitive damages. Paul, Lee, Systems Construction and Systems Financial

challenged the judgment on most of the same grounds as the instant appeal. (Chau I,

supra, D059411.) We rejected their contentions and affirmed the judgment. (Ibid.)

Postjudgment Motions

       In March 2011, Rosemary requested attorney fees against Systems Construction.

Around the same time, Paul, Lee, Systems Construction and Systems Financial moved to

vacate the judgment and statement of decision. In that motion, they argued that the

court's judgment and statement of decision should be vacated because the court did not

issue a proposed judgment and statement of decision as required by California Rules of

Court, rule 3.1590 (Rule 3.1590). Approximately two months later, Paul and Lee again

moved to vacate the judgment and requested a new trial, this time arguing the trial court

did not comply with Rule 3.1590 and the evidence did not support the trial court's

findings.

       The trial court heard the motions to vacate, for a new trial and for attorney fees at

the same time. It denied the motion to vacate the judgment and statement of decision,

finding no bases for vacating existed. The court also found that to the extent the motion

sought a new trial, it was not properly noticed and no grounds warranted a new trial. The

trial court granted Rosemary attorney fees in the amount of $367,028. This appeal

followed.

       In December 2011, as a result of bankruptcy proceedings, we stayed the appeal as

to Paul. In February 2012, we dismissed the appeals of Lee, Systems Construction and

                                              3
Systems Financial due to their failure to file a brief after notice given pursuant to

California Rules of Court, rule 8.220(a). In October 2013, we were advised that the

bankruptcy court granted relief from the automatic stay to allow Paul's appeal to proceed;

thus, we vacated our prior stay order. Accordingly, this decision is limited to resolution

of the issues raised in Paul's appeal.

                                         DISCUSSION

                             I. Issues Resolved in Prior Appeal

         Rosemary contends we should reject Paul's first, second, third, and sixth issues

concerning the sufficiency of the evidence to support the trial court's findings on fraud

and the controlling contract, the trial court's ruling allowing her to amend her complaint,

and the trial court's alleged failure to comply with Rule 3.1590 because we previously

decided these issues in Paul's appeal from the judgment (Chau I, supra, D059411). We

agree.

         "It is established that an order denying a motion to vacate a judgment is deemed

appealable only to the extent it raises new issues unavailable on appeal from the

judgment. This restriction is imposed to prevent both circumvention of time limits for

appealing and duplicative appeals from essentially the same ruling." (Malatka v. Helm

(2010) 188 Cal. App. 4th 1074, 1082.) " 'The denial of a motion to vacate a prior judgment

or order is an order after final judgment that affects the judgment and therefore can be

appealable under certain special circumstances. [Citation.] However, these

circumstances are rare; most of the orders are nonappealable for compelling reasons: [¶]

(1) If the prior judgment or order was appealable, and the grounds on which vacation is

                                              4
sought existed before entry of judgment, the correctness of the judgment should be

reviewed on an appeal from the judgment itself. To permit an appeal from the order

refusing to vacate would give the aggrieved party two appeals from the same decision or,

if the party failed to take a timely appeal from the judgment, an unwarranted extension of

time starting from the subsequent order.' " (Payne v. Rader (2008) 167 Cal. App. 4th 1569,

1576, quoting 9 Witkin, Cal. Procedure (5th ed. 2008) Appeal, § 197, pp. 273-274.)

       Here, Paul's present appeal raises the situation described above and would

essentially give him two bites at the apple. This appeal plainly raises issues identical to

those raised in Paul's prior appeal from the judgment (Chau I, supra, D059411). As we

have explained, in the prior appeal, Paul challenged the sufficiency of the evidence to

support the trial court's findings on fraud and the controlling contract, the trial court's

ruling allowing Rosemary to amend her complaint, and the trial court's failure to issue a

proposed statement of decision and judgment. (Ibid.) We resolved these issues against

Paul and affirmed the judgment against him. (Ibid.) Our decision is conclusive on Paul's

rights in this appeal. (Talley v. Valuation Counselors Group, Inc. (2010) 191
Cal. App. 4th 132, 146-147, fn. 11.) Accordingly, we decline to consider Paul's first,

second, third and sixth issues in this appeal.

                                    II. Alter Ego Liability

       Paul contends "[t]he [trial] [c]ourt erred in finding [a]lter [e]go liability as there is

not sufficient evidence to show the legal requirements for liability." The issue is waived.

       The extent of Paul's argument on alter ego liability is one sentence in the

conclusion of his opening brief. He does not develop his argument or cite any authority

                                                 5
to support his position. " 'Appellate briefs must provide argument and legal authority for

the positions taken. "When an appellant fails to raise a point, or asserts it but fails to

support it with reasoned argument and citations to authority, we treat the point as

waived." ' [Citation.] 'We are not bound to develop appellants' arguments for them.

[Citation.] The absence of cogent legal argument or citation to authority allows this court

to treat the contention as waived.' " (Cahill v. San Diego Gas & Electric Co. (2011) 194
Cal. App. 4th 939, 956.)

                                      III. Attorney Fees

       Paul contends the trial court erred in awarding Rosemary attorney fees against

Systems Construction because service of her motion was defective. Paul does not have

standing to assert this claim.

       To have standing to appeal, a party must be "legally aggrieved" by the appealable

order. (Code Civ. Proc., § 902; In re Jasmine S. (2007) 153 Cal. App. 4th 835, 841-842.)

A party is legally aggrieved for appeal purposes only if his or her rights or interests are

"injuriously affected" by the judgment. (County of Alameda v. Carleson (1971) 5 Cal. 3d
730, 737; Crook v. Contreras (2002) 95 Cal. App. 4th 1194, 1201.) "[A party] may not

assert error that injuriously affected only nonappealing coparties." (Rebney v. Wells

Fargo Bank (1990) 220 Cal. App. 3d 1117, 1128.)

       Here, Rosemary sought attorney fees as the prevailing party on Systems

Construction's cross-complaint for breach of contract against her. The court granted her

request for attorney fees in the amount of $367,028 against Systems Construction. Paul

was not a party to the cross-complaint, and the court did not award attorney fees against

                                               6
him personally. Thus, Paul was not "injuriously affected" by the challenged order

because it did not affect his legal rights.

       The party aggrieved by the challenged attorney fee award in this case was Systems

Construction; however, as we previously stated, we dismissed Systems Construction's

appeal due to its failure to file an appellate brief. Paul does not have standing to

challenge an order that injuriously affected only a nonappealing coparty. (Rebney v.

Wells Fargo Bank, supra, 220 Cal.App.3d at p. 1128.)

                                        DISPOSTION

       The order is affirmed. Respondent is entitled to costs on appeal.



                                                                        MCINTYRE, J.

WE CONCUR:

NARES, Acting P. J.

AARON, J.




                                              7